Exhibit 10.13

 

INCENTIVE SHARE OPTION AGREEMENT
UNDER THE ORCHARD THERAPEUTICS PLC
2018 SHARE OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

 

 

Option Exercise Price per Share:

$

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

Pursuant to the Orchard Therapeutics plc 2018 Share Option and Incentive Plan as
amended through the date hereof (the “Plan”), Orchard Therapeutics plc (the
“Company”) hereby grants to the Optionee named above an option (the “Share
Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of Shares specified above at the Option Exercise Price per
Share specified above subject to the terms and conditions set forth herein and
in the Plan.

1.Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Share Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains an employee of the Company
or a Subsidiary on such dates:

 

Incremental Number of
Option Shares Exercisable*

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

* Max. of $100,000 per yr.

--------------------------------------------------------------------------------

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2.Manner of Exercise.

(a)The Optionee may exercise this Share Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Shares that have been purchased by the Optionee
on the open market or that are beneficially owned by the Optionee and are not
then subject to any restrictions under any Company plan and that otherwise
satisfy any holding periods as may be required by the Administrator; or (iii) by
the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the option
purchase price, provided that in the event the Optionee chooses to pay the
option purchase price as so provided, the Optionee and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Administrator shall prescribe as a condition of such payment
procedure; or (iv) a combination of (i), (ii) and (iii) above.  Payment
instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Shares to be purchased pursuant
to the exercise of Share Options under the Plan and any subsequent resale of the
Shares will be in compliance with applicable laws and regulations.  In the event
the Optionee chooses to pay the purchase price by previously-owned Shares
through the attestation method, the number of Shares transferred to the Optionee
upon the exercise of the Share Option shall be net of the Shares attested to.

(b)The Shares purchased upon exercise of this Share Option shall be transferred
to the Optionee on the records of the Company or of the transfer agent upon
compliance to the satisfaction of the Administrator with all requirements under
applicable laws or regulations in connection with such transfer and with the
requirements hereof and of the Plan.  The determination of the Administrator as
to such compliance shall be final and binding on the Optionee.  The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any Shares subject to this Share Option unless and until
this Share Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Optionee,
and the Optionee’s name shall have been entered as

2

 

--------------------------------------------------------------------------------

the shareholder of record on the books of the Company.  Thereupon, the Optionee
shall have full voting, dividend and other ownership rights with respect to such
Shares.

(c)The minimum number of shares with respect to which this Share Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Share Option is being exercised is the total number of
shares subject to exercise under this Share Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Share Option shall be exercisable after the Expiration Date hereof.

3.Termination of Employment.  If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Share Option may be subject to earlier termination as set forth
below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Share Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Share Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Share Option outstanding on such date, to the extent exercisable
on the date of such termination of employment, may thereafter be exercised by
the Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.  Any portion of this Share Option that is not
exercisable on the date of disability shall terminate immediately and be of no
further force or effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Share Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Administrator, any portion of this Share Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Share Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

3

 

--------------------------------------------------------------------------------

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.Status of the Share Option.  This Share Option is intended to qualify as an
“incentive stock option” under Section 422 of the U.S. Internal Revenue Code of
1986, as amended (the “U.S. Code”), but the Company does not represent or
warrant that this Share Option qualifies as such.  The Optionee should consult
with his or her own tax advisors regarding the tax effects of this Share Option
and the requirements necessary to obtain favorable income tax treatment under
Section 422 of the U.S. Code, including, but not limited to, holding period
requirements.  To the extent any portion of this Share Option does not so
qualify as an “incentive stock option,” such portion shall be deemed to be a
non-qualified Share Option.  If the Optionee intends to dispose or does dispose
(whether by sale, gift, transfer or otherwise) of any Option Shares within the
one-year period beginning on the date after the transfer of such shares to him
or her, or within the two-year period beginning on the day after the grant of
this Share Option, he or she will so notify the Company within 30 days after
such disposition.

7.Tax Withholding.  The Optionee shall, not later than the date as of which the
exercise of this Share Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from Shares to be issued to the Optionee a
number of Shares with an aggregate Fair Market Value that would satisfy the
withholding amount due (provided that such amount shall not exceed the maximum
statutory tax rate).

8.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

9.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

4

 

--------------------------------------------------------------------------------

10.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

11.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ORCHARD THERAPEUTICS PLC

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

NON-QUALIFIED SHARE OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE ORCHARD THERAPEUTICS PLC
2018 SHARE OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

 

 

Option Exercise Price per Share:

$

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

Pursuant to the Orchard Therapeutics plc 2018 Share Option and Incentive Plan,
as amended through the date hereof (the “Plan”), Orchard Therapeutics plc (the
“Company”) hereby grants to the Optionee named above, who is a Director of the
Company but is not an employee of the Company, an option (the “Share Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of Shares specified above at the Option Exercise Price per Share
specified above subject to the terms and conditions set forth herein and in the
Plan.  This Share Option is not intended to be an “incentive stock option” under
Section 422 of the U.S. Internal Revenue Code of 1986, as amended.

1.Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Share Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains in service as a member of
the Board on such dates:

 

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

--------------------------------------------------------------------------------

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2.Manner of Exercise.

(a)The Optionee may exercise this Share Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Shares that have been purchased by the Optionee
on the open market or that are beneficially owned by the Optionee and are not
then subject to any restrictions under any Company plan and that otherwise
satisfy any holding periods as may be required by the Administrator; (iii) by
the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the option
purchase price, provided that in the event the Optionee chooses to pay the
option purchase price as so provided, the Optionee and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Administrator shall prescribe as a condition of such payment
procedure; (iv) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of Shares issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Shares to be purchased pursuant
to the exercise of Share Options under the Plan and any subsequent resale of the
Shares will be in compliance with applicable laws and regulations.  In the event
the Optionee chooses to pay the purchase price by previously-owned Shares
through the attestation method, the number of Shares transferred to the Optionee
upon the exercise of the Share Option shall be net of the Shares attested to.

(b)The Shares purchased upon exercise of this Share Option shall be transferred
to the Optionee on the records of the Company or of the transfer agent upon
compliance to the satisfaction of the Administrator with all requirements under
applicable laws or regulations in connection with such transfer and with the
requirements hereof and of the Plan.  The determination of the Administrator as
to such compliance shall be final and binding on the Optionee.  The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any Shares subject to this Share Option unless and until
this Share Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall

2

 

--------------------------------------------------------------------------------

have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Shares.

(c)The minimum number of shares with respect to which this Share Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Share Option is being exercised is the total number of
shares subject to exercise under this Share Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Share Option shall be exercisable after the Expiration Date hereof.

3.Termination as Director. If the Optionee ceases to be a Director of the
Company, the period within which to exercise the Share Option may be subject to
earlier termination as set forth below.

(a)Termination Due to Death.  If the Optionee’s service as a Director terminates
by reason of the Optionee’s death, any portion of this Share Option outstanding
on such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Share Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Other Termination.  If the Optionee ceases to be a Director for any reason
other than the Optionee’s death, any portion of this Share Option outstanding on
such date may be exercised, to the extent exercisable on the date the Optionee
ceased to be a Director, for a period of six months from the date the Optionee
ceased to be a Director or until the Expiration Date, if earlier.  Any portion
of this Share Option that is not exercisable on the date the Optionee ceases to
be a Director shall terminate immediately and be of no further force or effect.

4.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.No Obligation to Continue as a Director.  Neither the Plan nor this Share
Option confers upon the Optionee any rights with respect to continuance as a
Director.  

3

 

--------------------------------------------------------------------------------

7.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

8.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the Relevant Information.  Relevant Information will only be
used in accordance with applicable law.

9.UK Taxes. No Shares will be delivered to the Optionee pursuant to the exercise
of the Share Option until the Optionee has made arrangements acceptable to the
Company for the satisfaction of any applicable domestic or foreign income tax
and employment tax of any kind (including, but not limited to, any United
Kingdom income tax or National Insurance contributions) required by law to be
paid or withheld by the Company or any Subsidiary, including, without
limitation, such other tax obligations of the Optionee incidental to the receipt
of Shares, together (to the extent legally permissible) with any employer’s
(secondary) National Insurance contributions which may arise with respect this
Agreement. Upon exercise of the Share Option, the Company or the Optionee’s
employer may offset or withhold (from any amount owed by the Company or the
Optionee’s employer to the Optionee) or collect from the Optionee an amount
sufficient to satisfy such tax or withholding obligations. Furthermore, in the
event of any determination that the Company or any Subsidiary has failed to
withhold a sum sufficient to pay all taxes due in connection with the Share
Option, the Optionee agrees to pay to the Company or the relevant Subsidiary
such amount in cash within five (5) days after receiving a written demand from
the Company or the relevant Subsidiary to do so, whether or not the Optionee is
an employee of the Company or such Subsidiary at that time.

10.Transfer of Burden of Employer’s National Insurance contributions. If the
Optionee is tax resident in the United Kingdom (a “UK Participant”), the
Optionee agrees with and undertakes to the Company and, if different, to its
employer that:

(i)The Optionee’s employer may recover from the Optionee, as set out in Section
9 above, the whole or any part of any employer’s (secondary) National Insurance
contributions which may arise with respect to any taxable event arising as a
result of this Agreement; and

(ii)The Optionee shall, if requested by the Company, join with its employer in
making an election (in a form approved by HMRC under paragraph 3B of

4

 

--------------------------------------------------------------------------------

Schedule 1 to the Social Security Contributions and Benefits Act 1992) for the
transfer to the Optionee of the whole, or such part as the Company may
determine, of any liability to employer’s (secondary) National Insurance
contributions which may arise with respect to any taxable event arising as a
result of this Agreement.

11.Section 431 Election. If the Optionee is a UK Participant and is so requested
by the Board, the Optionee shall, along with the Optionee’s employer, within 14
days of acquisition of any Shares enter into a Section 431 Election with respect
to such Shares. The Optionee shall also makes such arrangements as the Board may
require for the satisfaction of any Federal, state, or local taxes (domestic or
foreign) of any kind (including, but not limited to, any United Kingdom income
tax or National Insurance contributions and including (to the extent legally
permissible) with any employer’s (secondary) National Insurance contributions)
with respect to such acquisition of Shares as may arise upon the making of such
Section 431 Election.

12.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ORCHARD THERAPEUTICS PLC

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

NON-QUALIFIED SHARE OPTION AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE ORCHARD THERAPEUTICS PLC
2018 SHARE OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

 

 

 

 

No. of Option Shares:

 

 

 

 

 

 

 

Option Exercise Price per Share:

$

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

Pursuant to the Orchard Therapeutics plc 2018 Share Option and Incentive Plan,
as amended through the date hereof (the “Plan”), Orchard Therapeutics plc (the
“Company”) hereby grants to the Optionee named above an option (the “Share
Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of Shares specified above at the Option Exercise Price per
Share specified above subject to the terms and conditions set forth herein and
in the Plan.  This Share Option is not intended to be an “incentive stock
option” under Section 422 of the U.S. Internal Revenue Code of 1986, as amended.

1.Exercisability Schedule.  No portion of this Share Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Share Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as Optionee remains an employee of the Company or a
Subsidiary on such dates:

 

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

--------------------------------------------------------------------------------

Once exercisable, this Share Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2.Manner of Exercise.

(a)The Optionee may exercise this Share Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Share
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of Shares that have been purchased by the Optionee
on the open market or that are beneficially owned by the Optionee and are not
then subject to any restrictions under any Company plan and that otherwise
satisfy any holding periods as may be required by the Administrator; (iii) by
the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the option
purchase price, provided that in the event the Optionee chooses to pay the
option purchase price as so provided, the Optionee and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Administrator shall prescribe as a condition of such payment
procedure; (iv) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of Shares issuable upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Shares to be purchased pursuant
to the exercise of Share Options under the Plan and any subsequent resale of the
Shares will be in compliance with applicable laws and regulations.  In the event
the Optionee chooses to pay the purchase price by previously-owned Shares
through the attestation method, the number of Shares transferred to the Optionee
upon the exercise of the Share Option shall be net of the Shares attested to.

(b)The Shares purchased upon exercise of this Share Option shall be transferred
to the Optionee on the records of the Company or of the transfer agent upon
compliance to the satisfaction of the Administrator with all requirements under
applicable laws or regulations in connection with such transfer and with the
requirements hereof and of the Plan.  The determination of the Administrator as
to such compliance shall be final and binding on the Optionee.  The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any Shares subject to this Share Option unless and until
this Share Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall

2

 

--------------------------------------------------------------------------------

have transferred the shares to the Optionee, and the Optionee’s name shall have
been entered as the shareholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such Shares.

(c)The minimum number of shares with respect to which this Share Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Share Option is being exercised is the total number of
shares subject to exercise under this Share Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Share Option shall be exercisable after the Expiration Date hereof.

3.Termination of Employment.  If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Share Option may be subject to earlier termination as set forth
below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Share Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Share Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Share Option outstanding on such date, to the extent exercisable
on the date of such termination of employment, may thereafter be exercised by
the Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.  Any portion of this Share Option that is not
exercisable on the date of disability shall terminate immediately and be of no
further force or effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Share Option outstanding on such date shall terminate
immediately and be of no further force and effect.  For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) any material breach by the Optionee of any
agreement between the Optionee and the Company; (ii) the conviction of,
indictment for or plea of nolo contendere by the Optionee to a felony or a crime
involving moral turpitude; or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company.

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Share Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Share

3

 

--------------------------------------------------------------------------------

Option that is not exercisable on the date of termination shall terminate
immediately and be of no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Share Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in  Section 2(b)
of the Plan.  Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Share Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.Tax Withholding.  The Optionee shall, not later than the date as of which the
exercise of this Share Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from Shares to be issued to the Optionee a
number of Shares with an aggregate Fair Market Value that would satisfy the
withholding amount due (provided that such amount shall not exceed the maximum
statutory tax rate).

7.UK Taxes. No Shares will be delivered to the Optionee pursuant to the exercise
of the Share Option until the Optionee has made arrangements acceptable to the
Company for the satisfaction of any applicable domestic or foreign income tax
and employment tax of any kind (including, but not limited to, any United
Kingdom income tax or National Insurance contributions) required by law to be
paid or withheld by the Company or any Subsidiary, including, without
limitation, such other tax obligations of the Optionee incidental to the receipt
of Shares, together (to the extent legally permissible) with any employer’s
(secondary) National Insurance contributions which may arise with respect this
Agreement. Upon exercise of the Share Option, the Company or the Optionee’s
employer may offset or withhold (from any amount owed by the Company or the
Optionee’s employer to the Optionee) or collect from the Optionee an amount
sufficient to satisfy such tax or withholding obligations. Furthermore, in the
event of any determination that the Company or any Subsidiary has failed to
withhold a sum sufficient to pay all taxes due in connection with the Share
Option, the Optionee agrees to pay to the Company or the relevant Subsidiary
such amount in cash within five (5) days after receiving a written demand from
the Company or the relevant Subsidiary to do so, whether or not the Optionee is
an employee of the Company or such Subsidiary at that time.

4

 

--------------------------------------------------------------------------------

8.Transfer of Burden of Employer’s National Insurance contributions. If the
Optionee is tax resident in the United Kingdom (a “UK Participant”), the
Optionee agrees with and undertakes to the Company and, if different, to its
employer that:

(i)The Optionee’s employer may recover from the Optionee, as set out in Section
3 above, the whole or any part of any employer’s (secondary) National Insurance
contributions which may arise with respect to any taxable event arising as a
result of this Agreement; and

(ii)The Optionee shall, if requested by the Company, join with its employer in
making an election (in a form approved by HMRC under paragraph 3B of Schedule 1
to the Social Security Contributions and Benefits Act 1992) for the transfer to
the Optionee of the whole, or such part as the Company may determine, of any
liability to employer’s (secondary) National Insurance contributions which may
arise with respect to any taxable event arising as a result of this Agreement.

9.Section 431 Election. If the Optionee is a UK Participant and is so requested
by the Committee, the Optionee shall, along with the Optionee’s employer, within
14 days of acquisition of any Shares enter into a Section 431 Election with
respect to such Shares. The Optionee shall also makes such arrangements as the
Committee may require for the satisfaction of any Federal, state, or local taxes
(domestic or foreign) of any kind (including, but not limited to, any United
Kingdom income tax or National Insurance contributions and including (to the
extent legally permissible) with any employer’s (secondary) National Insurance
contributions) with respect to such acquisition of Shares as may arise upon the
making of such Section 431 Election.

10.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

11.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Share Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

12.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Optionee shall have access to, and the
right to change, the

5

 

--------------------------------------------------------------------------------

Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

13.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ORCHARD THERAPEUTICS PLC

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER the ORCHARD THERAPEUTICS PLC

2018 SHARE OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Restricted Share Units:

 

 

 

 

 

Grant Date:

 

 

 

 

Pursuant to the Orchard Therapeutics plc 2018 Share Option and Incentive Plan,
as amended through the date hereof (the “Plan”), Orchard Therapeutics plc (the
“Company”) hereby grants an award of the number of Restricted Share Units listed
above (an “Award”) to the Grantee named above.  Each Restricted Share Unit shall
relate to one Share.

1.Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
Shares issuable with respect to the Award may not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of until (i) the Restricted Share
Units have vested as provided in Paragraph 2 of this Agreement and (ii) Shares
have been issued to the Grantee in accordance with the terms of the Plan and
this Agreement.

2.Vesting of Restricted Share Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee of the
Company or a Subsidiary on such Dates.  If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Share Units specified as vested on such
date.

 

Incremental Number of
Restricted Share Units Vested

Vesting Date

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

 

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

--------------------------------------------------------------------------------

3.Termination of Employment.  If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Share Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Share Units.

4.Issuance of Shares.  As soon as practicable following each Vesting Date (but
in no event later than two and one-half months after the end of the year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of Shares equal to the aggregate number of Restricted Share Units that
have vested pursuant to Paragraph 2 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a shareholder of the Company
with respect to such shares.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.Tax Withholding.   The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  The Company shall have the authority to cause
the required tax withholding obligation to be satisfied, in whole or in part, by
withholding from Shares to be issued to the Grantee a number of Shares with an
aggregate Fair Market Value that would satisfy the withholding amount due
(provided that such amount shall not exceed the maximum statutory amount due).

7.Section 409A of the U.S. Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the U.S. Code as “short-term deferrals”
as described in Section 409A of the U.S. Code.

8.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

9.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

2

 

--------------------------------------------------------------------------------

10.Section 431 Election. If the Grantee is tax resident in the United Kingdom
and is so requested by the Board, the Grantee shall, along with its employer,
within 14 days of acquisition of any Shares enter into a Section 431 Election
with respect to such Shares enter into a Section 431 Election with respect to
such Shares. The Grantee shall also make such arrangements as the Board may
require for the satisfaction of any Federal, state, or local taxes (domestic or
foreign) of any kind (including, but not limited to, any United Kingdom income
tax or National Insurance contributions and including (to the extent legally
permissible) with any employer’s (secondary) National Insurance contributions)
with respect to such acquisition of Shares as may arise upon the making of such
Section 431 Election.

11.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

12.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ORCHARD THERAPEUTICS PLC

 

 

By:

 

 

 

Title:

 

3

 

--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER the ORCHARD THERAPEUTICS PLC

2018 SHARE OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Restricted Share Units:

 

 

 

 

 

Grant Date:

 

 

 

 

Pursuant to the Orchard Therapeutics plc 2018 Share Option and Incentive Plan,
as amended through the date hereof (the “Plan”), Orchard Therapeutics plc (the
“Company”) hereby grants an award of the number of Restricted Share Units listed
above (an “Award”) to the Grantee named above.  Each Restricted Share Unit shall
relate to one Share.

1.Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
Shares issuable with respect to the Award may not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of until (i) the Restricted Share
Units have vested as provided in Paragraph 2 of this Agreement and (ii) Shares
have been issued to the Grantee in accordance with the terms of the Plan and
this Agreement.

2.Vesting of Restricted Share Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains in service as a member
of the Board on such Dates.  If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Share Units specified as vested on such date.

 

Incremental Number of
Restricted Share Units Vested

Vesting Date

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

_____________ (___%)

_______________

 

In the event of a Sale Event, 100% of the Restricted Share Units shall become
vested immediately prior to the consummation of such Sale Event. The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 2.

5

 

--------------------------------------------------------------------------------

3.Termination of Service as a Director.  If the Grantee’s service as a member of
the Board terminates for any reason (including death or disability) prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Share Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Share Units.

4.Issuance of Shares.  As soon as practicable following each Vesting Date (but
in no event later than two and one-half months after the end of the year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of Shares equal to the aggregate number of Restricted Share Units that
have vested pursuant to Paragraph 2 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a shareholder of the Company
with respect to such Shares.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.Section 409A of the U.S. Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the U.S. Code as “short-term deferrals”
as described in Section 409A of the U.S. Code.

7.No Obligation to Continue as a Director.  Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continuance as a Director.

8.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

9.Section 431 Election. If the Grantee is tax resident in the United Kingdom and
is so requested by the Board, the Grantee shall, along with its employer, within
14 days of acquisition of any Shares enter into a Section 431 Election with
respect to such Shares enter into a Section 431 Election with respect to such
Shares. The Grantee shall also make such arrangements as the Board may require
for the satisfaction of any Federal, state, or local taxes (domestic or foreign)
of any kind (including, but not limited to, any United Kingdom income tax or
National Insurance contributions and including (to the extent legally
permissible) with any employer’s (secondary) National Insurance contributions)
with respect to such acquisition of Shares as may arise upon the making of such
Section 431 Election.

6

 

--------------------------------------------------------------------------------

10.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

11.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ORCHARD THERAPEUTICS PLC

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

RESTRICTED SHARE AWARD AGREEMENT
UNDER THE ORCHARD THERAPEUTICS PLC

2018 SHARE OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

 

 

 

 

No. of Shares:

 

 

 

 

 

Grant Date:

 

 

 

 

Pursuant to the Orchard Therapeutics plc 2018 Share Option and Incentive Plan
(the “Plan”) as amended through the date hereof, Orchard Therapeutics plc (the
“Company”) hereby grants a Restricted Share Award (an “Award”) to the Grantee
named above.  Upon acceptance of this Award, the Grantee shall receive the
number of Shares specified above, subject to the restrictions and conditions set
forth herein and in the Plan.  The Company acknowledges the receipt from the
Grantee of consideration with respect to the par value of the Shares in the form
of cash, past or future services rendered to the Company by the Grantee or such
other form of consideration as is acceptable to the Administrator.

1.Award.  The Restricted Shares awarded hereunder shall be issued and held by
the Company’s transfer agent in book entry form, and the Grantee’s name shall be
entered as the shareholder of record on the books of the Company.  Thereupon,
the Grantee shall have all the rights of a shareholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below.  The Grantee shall
(i) sign and deliver to the Company a copy of this Award Agreement and (ii)
deliver to the Company a share power endorsed in blank.

2.Restrictions and Conditions.

(a)Any book entries for the Restricted Shares granted herein shall bear an
appropriate legend, as determined by the Administrator in its sole discretion,
to the effect that such shares are subject to restrictions as set forth herein
and in the Plan.

(b)Restricted Shares granted herein may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Grantee prior to vesting.

(c)If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of Restricted Shares granted herein, all Restricted Shares shall
immediately and automatically be forfeited and returned to the Company.

3.Vesting of Restricted Shares.  The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on the Vesting Date or Dates specified in the
following schedule so long as the Grantee remains an employee of the Company or
a Subsidiary on such Dates.  If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
number of Restricted Shares specified as vested on such date.

--------------------------------------------------------------------------------

 

Incremental Number
of Shares Vested

Vesting Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

Subsequent to such Vesting Date or Dates, the Shares on which all restrictions
and conditions have lapsed shall no longer be deemed Restricted Shares.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

4.Dividends.  Dividends on Restricted Shares shall be paid currently to the
Grantee.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan.  Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

6.Transferability.  This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7.Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.  Except in the case where an election is made
pursuant to Paragraph 8 below, the Company shall have the authority to cause the
required tax withholding obligation to be satisfied, in whole or in part, by
withholding from Shares to be issued or released by the transfer agent a number
of Shares with an aggregate Fair Market Value that would satisfy the withholding
amount due (provided that such amount shall not exceed the maximum statutory tax
rate).

8.Election Under Section 83(b).  The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the Grant Date of this Award, file
with the Internal Revenue Service and the Company an election under Section
83(b) of the U.S. Internal Revenue Code.  In the event the Grantee makes such an
election, he or she agrees to provide a copy of the election to the
Company.  The Grantee acknowledges that he or she is responsible for obtaining
the advice of his or her tax advisors with regard to the Section 83(b) election
and that he or she is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents with regard to such
election.

2

 

--------------------------------------------------------------------------------

9.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

11.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

12.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

ORCHARD Therapeutics plc

 

 

By:

 

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 